Detailed Office Action
	Applicant’s amendments and arguments dated 10/13/2022 have been entered and fully considered. Claim 7 is amended. Claims 10-20 are withdrawn from examination. New claims 21-24 are added. Claims 1-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendment to claim 7 has overcome the objection previously set forth in the non-final office action of 7/13/2022. The objection is withdrawn.
In the interview conducted on 10/17/2022, the Applicant pointed out that the primary reference does not teach the limitation of trimming in the independent claim 1. This argument is persuasive. The 35 USC 103 rejection in the non-final office action of 7/13/2022 is withdrawn. Upon further search and consideration, a new rejection is made in this 2nd non-final office action.
The applicant’s argument regarding “foamable” is related to the withdrawn rejection and thus, it is moot. The limitation of foamable is properly rejected in this office action (see 35 USC 103 section below).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites a limitation that further defines the restrainer. This limitation is unclear. Does the restrainer actually burn off or disintegrate during activation? Or does the restrainer capable of being burned or disintegrated during activation? As such this claim is indefinite and rejected.
Paragraph [0036] of the instant specification states that the restrainer can be burned off or disintegrated during activation. Therefore, and for the purpose of examination, the Examiner interprets this limitation as the restrainer being capable of the recited limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-9, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over MCCARVILLE (US-2014/0318705), hereinafter MCCARVILLE. Note that the italicized text below are the instant claims.
Regarding claim 1, MCCARVILLE discloses An apparatus to produce a skinned cell structure {[abstract], [0082] note the presence of skin 612 in the structure}, the apparatus comprising: 
a placer to place foamable structures together to define a bundle {[0081] mandrel 610 is the placer, [0064] note the teaching that foam 420 can be formed with the mandrel in place or it can be formed in-situ, thus prior to forming, it exists on the placer as a foamable structure, [0065] note the teaching that foam 420 may be formed in pieces thus these pieces are put together as a bundle}.
a restrainer to restrain the bundle {[0082] bag 616 is the restrainer, [FIG. 6] note that bag 616 restrains the foam 604}; 
an activator to apply an activation agent to the foamable structures to form a cell structure within the restrainer {[0061] note chemical additive (activation agent) or blowing agents, note the cellular structure of foam, [0069] note placing in an oven (or high temperature) for curing or activation}; 
a trimmer to trim the cell structure to define a core {[0099] note cutting plies that indicates the apparatus is equipped with a trimmer or cutter}. 
The Examiner notes that MCCARVILLE teaches trimming the plies and does not explicitly teach the trimming of foam with the plies attached to it.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used the trimming device at a later stage when the foam is also included in the composite material. MCCARVILLE teaches the purpose of its trimming device {[0099]}. Thus, one of ordinary skill in the art would have been aware of the functionality of this device and would have obviously used it to also trim the foam part if needed.  
and an assembler to couple a skin to the core to define the skinned cell structure {[0077] note the fuselage skin is placed on the structure thus having an assembler to do that}.
Regarding claim 3, MCCARVILLE discloses wherein the foamable structures include a fiber reinforcement material {[0082] note the composite material 602 on top of foam 604 , [0099] note composite material has tapes or fabric that includes fiber}.
Regarding claim 4, MCCARVILLE discloses wherein the fiber reinforcement material is located proximate outer surfaces of the foamable structures {[FIG. 6] note that composite material 602 is located at the outer surface of foam 604}.
Regarding claim 5, MCCARVILLE discloses wherein the restrainer includes an end stop at a longitudinal end of the bundle {[FIG. 6] note bag 616 surrounds foam 604 and has an end stop in the longitudinal direction}.
Regarding claim 8, MCCARVILLE discloses wherein the activation agent includes at least one of thermal energy, current, or a chemical agent {[0061]}.
Regarding claim 9, MCCARVILLE discloses further including a curer to cure the skinned cell structure {[0069] note that the oven is the curer that cures the structure}.
Regarding claim 21, MCCARVILLE discloses further including an enclosure to surround the skinned cell structure to maintain contact between the skin and the core during curing {[FIG. 4] note 406/402/408 or mold/oven that are the enclosure that surround the skin cell structure and maintain the contact between the skin and foam}.
Regarding claim 22, MCCARVILLE discloses wherein the trimmer is to trim the cell structure to define the core prior to the assembler coupling the skin to the core {see claim 1 above}. 
Note that as set forth in the rejection of claim 1, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used the trimming device of MCCARVILLE at a later stage when the foam is also included in the composite material. MCCARVILLE teaches the purpose of its trimming device {[0099]}. Thus, one of ordinary skill in the art would have been aware of the functionality of this device and would have obviously used it to also trim the foam part if needed. 
Furthermore, the transposition of process steps (or change in sequence), where the processes are substantially identical or equivalent in terms of function, has been held to be not patentably distinguish the processes {see MPEP 2144.04 (IV)(C)}. One would have been motivated to have trimmed the core prior to assembly to make sure that final structure does not have excess foam. 
Regarding claim 23, MCCARVILLE discloses wherein the assembler is to couple the skin to the core via an adhesive bond layer {[0046] note the use of tape or adhesive for connecting the components; the three components indicated can include the skin and the core as described in the analysis of claim 1 above}.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over MCCARVILLE as applied to claim 1 above, and further in view of GUTMANN (US-2022/0055265), hereinafter GUTMANN.
Regarding claim 2, MCCARVILLE discloses all the limitations of claim 1 as discussed above. MCCARVILLE, however, is silent on how the foamable structure are formed.
In the same field of endeavor that is related to foam, GUTMANN discloses further including a former to extrude or pultrude the foamable structures {[0009], [0190]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incoprtated the teachings of GUTMANN in the apparatus of MCCARVILLE and have used an extruder as a former to form foamable structures or beads.
As discussed above, under claim 1, MCCARVILLE discloses applying the foam in pieces {[0065]}. The beads formed by extrusion of GUTMANN {[0009]} provides an ideal structure to apply these pieces.
Furthermore, as disclosed by GUTMAN, the advantage of this extrusion is the high speed of production {[0009]} and that any color can be added to the foam if desired {[0190]}.
Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over MCCARVILLE as applied to claim 1 above, and further in view of ORLOWSKI (US 6,188,840), hereinafter ORLOWSKI.
Regarding claims 6 and 4, MCCARVILLE discloses all the limitations of claim 1. MCCARVILLE, however, is silent on the material of construction of its restrainer or its bag/bladder. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art to determine an appropriate material of construction for this flexible cover.
In the same filed of endeavor, ORLAWSKI discloses wherein the restrainer includes an elastic bladder to laterally surround the bundle (claim 6), wherein the restrainer includes a thermoplastic material to at least one of burn off or disintegrate in response to the cell structure being formed (claim 24) {see section 112(b) above for interpretation of claim 24, [col 4, lines 41-44] note that this elastic thermoplastic material is capable of being burned off or disintegrated}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the restrainer of MCCARVILLE with the bladder of ORLWSKI. Note that it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. 
Additionally, as discussed and since MCCARVILLE is silent on the material of construction of its bag or bladder, an artisan would have been highly motivated to look to prior art. This prior art is ORLOWSKI.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MCCARVILLE and ORLOWSKI as applied to claims 1 and 6 above, and further in view of BRION (US-2019/0283344), hereinafter BRION.
Regarding claim 7, combination of MCCARVILLE and ORLOWSKI discloses all the limitations of claims 6 and 1. This combination is, however, silent on the bladder having different portions with different elasticities.
In the same filed of endeavor that is related to device for manufacturing composite part, BRION discloses wherein the bladder includes different elasticities at different portions thereof {[0031], [0033], [0052], [0053]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the elasticity-varying bladder of BRION in the device of MCCARVILLE and ORLOWSKI.
The advantage of this bladder, as disclosed by BRION, is that it creates pressure gradient and thus ensures evacuation of all the gases from composite material during molding {[0015]} and thus overcome the heterogeneity that was observed in prior art {[0006]}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748